     Case 4:20-cr-00277 Document 25 Filed on 02/03/21 in TXSD Page 1 of 1

                     UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                           HOUSTON DIVISION

UNITED STATES OF AMERICA

v.                                              Case Number: 4:20−cr−00277

Travis Glendon Martin, III



                               NOTICE OF RESETTING

A proceeding has been reset in this case as to Travis Glendon Martin, III as set
forth below.

Before the Honorable Dena Hanovice Palermo
PLACE:
Courtroom 704
United States District Court
515 Rusk Street
Houston, TX 77002


DATE: 2/5/2021
TIME: 02:00 PM
TYPE OF PROCEEDING: Initial Appearance/Revocation


Date: February 3, 2021                                       Nathan Ochsner, Clerk
